IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


POCONO MOUNTAIN SCHOOL                       : No. 578 MAL 2015
DISTRCIT,                                    :
                                             :
                   Petitioner                : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
                                             :
             v.                              :
                                             :
                                             :
PENNSYLVANIA DEPARTMENT OF                   :
EDUCATION, DIVISION OF SUBSIDY               :
DATA AND ADMINISTRATION,                     :
                                             :
                   Respondent                :


                                        ORDER



PER CURIAM

      AND NOW, this 7th day of December, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by petitioner, are:


      (1)    Does the Commonwealth Court’s Opinion present a question of
             substantial public importance to the extent that it holds a school district
             liable for a charter school’s liability(ies)?

      (2)    Does the Commonwealth Court’s Opinion present an issue of first
             impression to the extent that it holds a school district liable for a charter
             school’s liability(ies)?

      (3)    Does the Commonwealth Court’s Opinion depart from accepted judicial
             practices or did the Court abuse its discretion when it ignored the statutory
             provisions, found in the Public School Code, which preclude a school
             district from being made liable for a charter school’s liability(ies)?